Title: To Benjamin Franklin from Dumas, 22 August 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,La Haie 22e. Août 1780
Je n’ai rien présentement d’interessant à vous faire parvenir, si ce n’est la traduction que j’ai faite du Protest fait il y a près de deux mois par la Ville d’Amsterdam.
Je fis hier une visite au Prince de Gallitzin, Envoyé de Russie, à qui je donnai un petit Mémoire, pour réfuter l’opinion, où l’on est assez généralement, que le Commerce de l’Amérique est en rivalité, quant aux productions, avec celui de la Russie, c’est à dire, que les Américains porteroient en Europe les mêmes articles que l’on trouve chez les Russes, & par conséquent n’avoient rien à prendre chez ceux-ci. Je lui ai fait voir les articles que les Américains prendroient d’eux en si grandes quantités, qu’ils Seroient obligés annuellement de leur payer pour solde une partie de l’or & de l’argent qu’ils tirent des Indes occid. Il m’a dit qu’il Sentoit la vérité de mes observations, & qu’il en feroit usage.
Vous trouverez, Monsieur, ci-joint, Un morceau que j’ai fait insérer dans les Gazettes. J’espere que vous en serez content.
L’Election de l’Archiduc à Munster a été unanime. La Minorité du Chapitre, ne se voyant Soutenue ni par la France, ni par la Prusse, ni par la Hollande, S’est rangée le 15 du côté de la Majorité; & le 16 l’Election a eu lieu.

Je suis toujours avec un très-grand respect, Monsieur Votre très-humble & très-obéissant serviteur
Dumas
Passy à S. Exc. Mr. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Ministre Plenipe. des Etats-Unis / &c. / Passy./.
Notation Dumas la haie. Augt. 22. 1780
